EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Ward on 7-27-21.
The application has been amended as follows:
In paragraph [0032] line 6, the phrase “(20a).  One of the other” has been replaced with --(20a).  FIG. 5 illustrates the opening 50 being closer to one handle side than to the other handle side.  One of the other--.
Claim 1 has been replaced with: --A razor for shaving comprising: a substantially rectangular handle including a first side and an opposing second side and a first end and an opposing second end connecting the first side and the second side, an opening in the second end, the opening is closer to one of the handle sides than to the other of the handle sides; a first blade with a first cutting edge and a second blade with a second cutting edge extending in the same direction as the first cutting edge, the blades are in the opening, and the second blade engages the first blade to define an offset stacked blade configuration so that the first cutting edge extends out of the opening while the second blade along with the second cutting edge is completely within the opening.--.
Claim 2 has been replaced with: --The razor according to claim 1, wherein the handle is made of biodegradable material or a recyclable material.--.
Claim 3 has been replaced with: --The razor according to claim 1, wherein at least one of the first and second sides is configured to provide a non-slip grip--.
Claim 5 has been rejoined and replaced with: --The razor according to claim 1, wherein the first cutting edge has a different sharpness than the second cutting edge.--.
Claim 6 has been replaced with: --The razor according to claim 1, wherein the handle is water resistant and is configured to be substantially flexible, malleable, or bendable.--.
Claim 7 has been replaced with: --The razor according to claim 1, wherein the opening is configured to facilitate installation, replacement, or interchangeability of the blades.--.
Claim 8 has been replaced with: --The razor according to claim 1, wherein at least one of the blades is plastic.--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art incorporates a razor with 2 stacked and engaged blades where one blade extends out of the opening while the other blade with its cutting edge remains completely within the opening in combination with the remaining limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
27 July 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724